Citation Nr: 0731872	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  06-10 229 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral foot 
condition.

2.  Entitlement to service connection for a bilateral foot 
condition.

3.  Entitlement to service connection for a psychiatric 
condition, claimed as depression, to include as secondary to 
service-connected aplastic anemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse

ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to May 1980.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Los Angeles, California, that denied the benefits sought on 
appeal.  

The Board notes that at the July 2006 hearing, the veteran 
discussed a respiratory condition due to exposure to chemical 
agents.  This issue referred to the RO for appropriate 
action.

The issues of entitlement to service connection for a 
bilateral foot condition and for a psychiatric condition are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

1.  An unappealed rating decision of May 1991 denied service 
connection for a bilateral foot condition.

2.  The evidence pertaining to the bilateral foot condition 
received subsequent to the May 1991 rating decision was not 
previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claim. 


CONCLUSIONS OF LAW

1.  The RO's May 1991 decision, that denied service 
connection for bilateral foot condition, is final. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  New and material evidence has been received to reopen the 
veteran's claim for service connection for a bilateral foot 
condition. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In September 2001 the veteran filed a statement seeking to 
reopen his claim for service connection for a bilateral foot 
condition.  For claims received on or after August 29, 2001, 
a claim shall be reopened and reviewed if "new and 
material" evidence is presented or secured with respect to a 
claim that is final.  Evidence is considered "new" if it was 
not of record at the time of the last final disallowance of 
the claim.  "Material" evidence is evidence which relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a) (2005).  In determining whether evidence is new and 
material, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened.  VA may then proceed to the 
merits of the claim on the basis of all of the evidence of 
record.

Since the May 1991 denial, VAMC treatment notes, private 
medical records, lay evidence, and hearing testimony have 
been received.  This constitutes "new" evidence because it 
was not previously submitted and is not cumulative or 
redundant of prior evidence.  



This new evidence, specifically the veteran's July 2006 
hearing testimony, is also "material" because it contains 
information not previously established that raises a 
reasonable possibility of substantiating the claim.  In May 
1991 the RO denied service connection because there was no 
evidence that the veteran's condition was incurred in 
service.  At the July 2006 hearing the veteran's wife 
testified to her personal observations of the incurrence of 
the condition during the time her husband was in service.  
She stated that the veteran became unable to wear particular 
types of shoes, and she described having to shave her 
husband's callouses with a razor blade and buying rubber 
coverings for his toes to prevent additional pain while 
walking.  She also testified that her daughter performed the 
same procedures on the veteran's feet during the time he was 
in service.  The Board finds this testimony credible, and 
finds the veteran's wife capable of describing the 
symptomatology she witnessed when her husband was in service.  
This evidence supports the in-service incurrence of the 
veteran's bilateral foot condition, and the claim is thus 
reopened.

Notice and Assistance

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of his 
claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In light of the determination reached in 
this case, no prejudice will result to the veteran by the 
Board's consideration of this appeal at this time.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).

It is further noted that as the issue on appeal is whether 
new and material evidence has been received, the Board calls 
attention to Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
addresses notice requirements specific to new and material 
claims.  Essentially, under Kent, the veteran must be 
apprised as to the requirements both of the underlying 
service connection claim, as well as the definitions of new 
and material evidence.  Kent further requires that the notice 
inform the veteran as to the basis for the prior final denial 
and as to what evidence would be necessary to substantiate 
the claim.

Here, a June 2002 letter from the RO set forth the elements 
of a service connection claim, but it does not discuss new 
and material evidence or state the basis for the prior final 
denial.  As such it does not meet the requirements of Kent.  
However, because the instant decision reopens the veterans' 
claim any deficiency with respect to notice regarding new and 
material evidence is moot.


ORDER

New and material evidence having been received, the veteran's 
claim for service connection for a bilateral foot condition 
is reopened.


REMAND

The veteran is entitled to proper VCAA notice under 38 
U.S.C.A. §5103(a) and 38 C.F.R. § 3.159(b).  As to his claim 
for depression, notice was sent to the veteran in August 
2004.  While this notice informs the veteran of the evidence 
needed to establish a claim for secondary service connection, 
direct service connection is also for consideration and the 
veteran should be informed of what medical and lay evidence 
is necessary to substantiate his claim under a theory of 
direct service connection.  As to the claim for a bilateral 
foot condition, notice was provided in June 2002 but this 
notice does not specifically ask the veteran to submit any 
evidence in his possession that pertains to his claim.  
Proper notice must be provided as to both of these claims.

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability 


requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service. In addition, 
under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).

A remand is required in order to afford the veteran a VA 
examination to determine the nature and etiology of the 
veteran's bilateral foot and psychiatric disabilities. In the 
case of a disability compensation claim, VA's duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2005). Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim. Id.

As for the bilateral foot condition, it appears the veteran 
was diagnosed with flat feet in August 1990.  As described 
above, the veteran's wife's testimony serves as evidence 
supporting the in-service incurrence of the condition.  
Moreover, in October 1979 the veteran complained of foot pain 
and was also diagnosed with both a foot and ankle sprain.  It 
should be ascertained whether this could have been caused by 
flat feet or related to his current condition in any way.  
Moreover, an examination is necessary because there is some 
evidence that the condition may have preexisted service.  
VAMC treatment notes have noted the pes planus is congenital, 
and while the veteran had a normal entrance examination, he 
did report foot trouble on his report of medical history upon 
entry into service.  The veteran has never been afforded a VA 
examination for this claim and such an examination 


is necessary in order to resolve these issues and properly 
adjudicate his claim.

As for the veteran's psychiatric condition, the Board 
acknowledges that a medical diagnosis has not yet been made.  
However, at the July 2006 hearing the veteran testified that 
religious constraints have precluded him from seeking a 
mental health evaluation, but that he would be able to comply 
with such an evaluation if so ordered.  Moreover, there is 
lay evidence supporting the existence of a current mental 
health problem.  In his May 2004 claim the veteran describes 
that his depression is secondary to the constant threat his 
aplastic anemia poses to his health.  At the hearing the 
veteran's wife testified to the rage and depression she has 
personally observed in the veteran since service, to include 
domestic violence.  An undated letter from one of the 
veteran's daughter's describes the veteran's current symptoms 
of isolation and lethargy.  A lay statement from July 2006 
from the veteran's brother and a letter from another of the 
veteran's daughters corroborates both the existence of a 
current mental health problem, as well as its in-service 
origins.  The July 2006 letter from the veteran's brother 
describes the behavioral changes the veteran's brother has 
personally observed in the veteran since service, including 
one particularly troubling display of violence.  Based on all 
of this evidence, and the fact that the veteran has been yet 
unable to seek mental health treatment, the Board finds that 
a VA examination is warranted to ascertain any diagnosis and 
a link to the veteran's aplastic anemia or to service in any 
other way.    
  
Medical records from several sources must also be obtained 
before adjudicating the veteran's claim.  In an April 2006 
statement the veteran requests that his medical records from 
the VA hospital in Long Beach and in Wilshire be obtained.  
Any and all updated records from these facilities must be 
obtained.  In addition, in April 2004 the veteran stated he 
received treatment at a Kaiser hospital in Honolulu, Hawaii, 
Medical Group in Honolulu, Hawaii, and Walter Reed Hospital.  
The RO sought to clarify the address for some of these 
records with the veteran, but did not fully pursue the 
records.  Also, while some records from Walter Reed are 
associated with the file, it must be confirmed that all 
records from this facility are associated with the file.  At 
the July 2006 hearing the veteran testified he was 
hospitalized at Walter Reed for 6 months.  It does not appear 
that 6 months worth of inpatient records have been associated 
with the file.  Finally, in July 2002 the veteran submitted 
VA Form 21-4142 for records at Queen Ema Hospital Branch in 
Honolulu, Hawaii.  The RO again sought to obtain these 
records by requesting a complete address from the veteran, 
but did not fully follow through in pursuing these records.

Efforts must be made to secure all private medical records 
and VA records that may exist related to the veteran's claim.  
38 C.F.R. § 3.159(c)(1) defines reasonable efforts in 
obtaining records outside the custody of the federal 
government as "an initial request for the records, and, if 
the records are not received, at least one follow-up 
request."  As for federal records, 38 U.S.C. § 5103A(b)(3) 
requires that VA continue any attempts to get federal records 
"until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile."  If VA 
makes reasonable efforts to obtain relevant non-Federal 
records but is unable to obtain them, or after continued 
efforts to obtain Federal records concludes that it is 
reasonable certain they do not exist or further efforts to 
obtain them would be futile, VA will provide the claimant 
with oral or written notice of that fact.  In such a case, VA 
must notify the veteran of the identity of the records, the 
efforts VA made to obtain the records, a description of any 
further action VA will take on the claim, and notice that the 
veteran is ultimately responsible for providing the evidence.  
38 C.F.R. § 3.159(e)(i)-(iv) (2006).  

Accordingly, the case is REMANDED for the following action:

1.	Send the veteran a corrective VCAA 
notice as to his 
psychiatric claim under 38 U.S.C.A. 
§5103(a) and 38 C.F.R. § 3.159(b), that 
includes but is not limited to, an 
explanation as to what information or 
evidence is needed to substantiate a 
direct service connection claim.  As for 
his bilateral foot claim, the notice 
should include, but not be limited to, a 
request that the veteran submit any 
pertinent evidence in his possession.

2.  Obtain and associate with the claims 
file all updated treatment records from 
the VA facilities in Long Beach and 
Wilshire.  Ask the veteran if he has 
received treatment from any other VA 
facility and obtain and associate with 
the claims file any such records.  In 
addition, confirm that any and all 
treatment records from Walter Reed 
Hospital have been associated with the 
file.  If no records can be obtained 
after an exhaustive search, VA's efforts 
and any resolution determined must be 
fully documented for the record, and the 
requirements of 38 C.F.R. § 3.159(e)(i)-
(iv) (2006) must be complied with.

3.  Contact the veteran and request that 
he provide 
authorization forms necessary to allow 
the RO to obtain any private treatment 
records related to this claim, to include 
treatment from the Group Medical Center 
in Honolulu Hawaii, the Kaiser Medical 
Center in Honolulu, Hawaii, and Queen 
Emma Hospital Branch in Honolulu, Hawaii.  
Thereafter, the RO should attempt to 
obtain those records.  Do not associate 
duplicate records with the file. If no 
records can be obtained after an 
exhaustive search, VA's efforts and any 
resolution determined must be fully 
documented for the record, and comply 
with the requirements of 38 C.F.R. 
§ 3.159(e)(i)-(iv) (2006).

4.  Afford the veteran a VA examination 
to ascertain the nature and etiology of 
his bilateral foot condition, to include 
pes planus.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service medical 
records, and offer comments and an 
opinion as to whether the veteran entered 
service with pes planus.  If so, the 
examiner is requested to indicate whether 
the pes planus increased in severity 
during service, and if it did, whether 
the increase in severity represented a 
chronic worsening of the disorder or the 
natural progress of the disorder.  

If the veteran did not enter service with 
pes planus, the examiner is requested to 
offer an opinion as to whether the pes 
planus or any other current foot 
condition is in any way causally or 
etiologically related to the 
symptomatology shown in the service 
medical records and lay evidence.  All 
opinions should be supported by a clear 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner.  

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2006).

5.  Afford the veteran a VA examination 
to ascertain the diagnosis of, as well as 
the nature and etiology of any 
psychiatric condition the veteran may 
have.  Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
any psychiatric condition is causally 
related to or was aggravated by service 
or his service-connected aplastic anemia.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2006).

After all of the above actions have been completed, 
corrective notice and assistance letters have been issued, 
and the veteran has been given adequate time to respond, 
readjudicate his claims.  If the claims remain denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


